



Exhibit 10.2


AMENDMENT AGREEMENT TO THE STOCK ESCROW AGREEMENT DATED 30 MARCH 2015
This AMENDMENT AGREEMENT (the ‘Amendment Agreement”) is made and entered into as
11 June 2018, by and among, Alychlo NV, a limited liability company incorporated
under the laws of Belgium, with registered office at Lembergsesteenweg 19, 9820
Merelbeke, and registered under number 0895.140.645 (“Alychlo”), Perrigo Company
pic, a public limited liability company incorporated tinder the laws of Ireland
(“Perrigo Topco’) and Perrigo Ireland 2, a private company limited by shares
incorporated under the laws of Ireland, each with registered office at Treasury
Building, Lower Grand Canal Street, Dublin (the •‘Purchaser"!, and Computershare
Inc., a Delaware corporation, and its wholly-owned subsidiary, Computershare
Trust Company, N A., a federally chartered trust company, (collectively,
'Escrow. Agent) (all collectively referred to as the “Parties'’)
Capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to such terms in that certain share purchase agreement, dated
as of November 6, 2014 (the “Purchase Agreement”), by and among Alychlo, Perrigo
Topco and Holdco I BE NV (“Holdco”). as amended on March 17, 2015 by amongst
others that certain assignment agreement between Perrigo Topco and the Purchaser
(the “Assignment Agreement”), and in that certain Stock Escrow Agreement dated
March 30, 2015 among Alychlo, Perrigo Topco, the Purchaser and the Escrow Agent
(the “Stock Escrow Agreement")
WHEREAS, on June 24, 2016, the Purchaser notified the Escrow Agent of the
Purchaser’s pending claim under the Purchase Agreement (“Pending Claim")
WHEREAS, on October 24, 2017, the extraordinary general meeting of Alychlo
decided to reduce the registered capital of Alychlo by an amount of EUR
50,000,000 by reimbursing each shareholder an amount of EUR 15,494 26712 per
share (the "Reduction") An extract of this decision was published in the Annexes
to the Belgian Official Gazette on November 17, 2017.
WHEREAS, further to this Reduction, on January 12, 2018 and in accordance with
Article 613 of the Belgian Company Code, the Purchaser and Perrigo Topco
requested from Alychlo the constitution of a collateral in relation to the
Pending Claim. Alychlo denies that it is required to provide such collateral to
the Purchaser and Perrigo Topco as a result of the Reduction,
WHEREAS, after discussions and without prejudice to their respective positions
in the context of the Pending Claim, Alychlo, the Purchaser and Perrigo Topco
agreed that, in consideration of the Reduction, Alychlo will provide collateral
to the Purchaser and Perrigo Topco by adding 425,676 ordinary shares of Perrigo
Topco to the 1,081,742 ordinary shares of Perrigo Topco already held in escrow.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Parties hereto agree to amend the Stock Escrow
Agreement as follows:


1.    Amendment of the recital of the Stock Escrow Agreement. The recital of the
Stock Escrow Agreement is replaced by the following paragraphs:


"WHEREAS, pursuant to the Purchase Agreement Perrigo Topco delivered 1,081,742
shares of the Consideration Perrigo Shares to the Escrow Agent on the date of
the Completion Date, to be held subject to and applied as set forth in the Stock
Escrow Agreement.


WHEREAS, further to Alychlo’s capital reduction decided by its general meeting
on October 24, 2017 (the “Reduction”!, and in accordance with Article 613 of the
Belgian Company Code, the Purchaser and Perrigo Topco requested that Alychlo
grant them collateral in relation to the Pending Claim.
WHEREAS, the Purchaser, Perrigo Topco and Alychlo agreed that the collateral
would constitute an increase of the number of ordinary shares of Perrigo Topco
put into escrow hy adding 425,676 additional ordinary shares of Perrigo Topco to
the Escrow Account.
WHEREAS, the Purchaser, Perrigo Topco and Alychlo have therefore agreed to add
425,676 ordinary shares of Perrigo Topco to the 1,081,742 ordinary shares of
Perrigo Topco already held in escrow for a total of 1,507,418 ordinary shares of
Perrigo Topco in escrow (the “Escrow Shares"! and wish such deposit to be
subject to the terms and conditions set forth in the Stock Escrow Agreement as
amended hy the Amendment Agreement.”
2.     Amendment to Section 9: Notices. Section 9 of the Stock Escrow Agreement
is amended to replace the addressees for receipt of notices to Alychlo,
Purchaser and Perrigo Topco by deleting the current addressees for Alychlo.
Purchaser and Perrigo Topco and inserting the following;
“If to Alychlo:
Alychlo NV
Lembergsesteenweg 19
9820 Merelbckc
Belgium
Marked for the attention of Ms Freya Loncin
E-mail: freya@alychlo.com






--------------------------------------------------------------------------------





With a copy to:
Contrast
Minervastraat 5
B-1930 Zaventem
Belgium
Marked for the attention of Mr Frank Wijckmans and Ms Sofie De Keer
e-mail: frank.wijckmans@contrast-law.be: Sophie.dekeer@contrast-law.be


If to the Purchaser:
Perrigo Ireland 2 Ltd
Treasury Building, Lower Grand Canal Street
Dublin 2
Ireland
E-mail: todd kingma@perrigo.com
marked for the attention of: Todd Kingma
With a copy to:
Fried, Frank, Harris, Shrivcr & Jacobson (London) LLP
41 Lothbury
London EC2R 7HF
England
Marked for the attention of James Kitching / Leigh Mallon
E-mails: James.Kitching@friedfrank.com; leigh.mallon@friedfrank.com
Fried, Frank, Harris, Shriver & Jacobson LLP
801 17,h Street NW
Washington DC
20006
U.S.A,
Marked for the attention of James Wareham ! James Anklam
E-mails: James.wareham@friedfrank.com; James.Anklam@friedfrank.com
Stibbe CVBA/SCRL
25. rue de Loxum
1000 Brussels
Belgium
Marked for the attention of Marc Fyon / Nicolas Résimont
E-mails: Marc.fyon@stibbe.com; Nicolas.resimont@stibbe.com


If to Perrigo Topco:
Perrigo Company Pic
515 Eastern Avenue
Allegan, MI, 49010
E-mail: todd.kingma@perrigo.com
marked for the attention of: Todd Kingma
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson (London) LLP
41 Lothbury
London EC2R 7HF
England
Marked for the attention of James Kitching / Leigh Mallon
E-mails: James.Kitching@friedfrank.com; leigh.mallon@friedfrank.com
Fried, Frank, Harris, Shriver & Jacobson LLP
801 17th Street NW
Washington DC
20006
U.S.A.
Marked for the attention of James Wareham 1 James Anklam
E-mails: James.wareham@friedfrank.com; James.Anklam@friedfrank.com
Stibbe CVBA/SCRL
25, rue de Loxum
1000 Brussels
Belgium
Marked for the attention of Marc Fyon / Nicolas Résimont
E-mails: Marc.Fyon@stibbe.com; Nicolas.Resimont@stibbe.com"






--------------------------------------------------------------------------------






3. Acknowledgments of the Parties
(a)The Parties acknowledge that the increase in the number of Escrow Shares us
contemplated by
the Amendment Agreement is not contrary to the provisions of the Purchase
Agreement (in particular to article 12 of the Purchase Agreement) and the Stock
Escrow Agreement (in particular to article 2(e) and article 12 of the Stock
Escrow Agreement)
(b) The Purchaser, Perrigo Topco and Alychlo agree that the Purchaser and
Perrigo Topco’s acceptance of 425,676 Escrow Shares as collateral is solely m
consideration of the Reduction. This acceptance shall not be considered as (i)
an admission or acceptance by Alychlo that it is required to provide any
collateral to the Purchaser or Perrigo Topco in consideration of the Reduction
or further to any future capital reduction decided by Alychlo’s general meeting
or (ii) a general agreement by the Purchaser or Perrigo Topco to this form of
collateral, nor to this value. If Alychlo's general meeting would decide to
proceed with any new capital reduction, the Purchaser and Perrigo Topco reserve
all their rights to request another form of collateral and if needed to go to
court, whatever the amount or modalities of the capital reduction, and Alychlo
reserves all rights to dispute such request.
(c) The Purchaser, Perrigo Topco and Alychlo acknowledge that (i) the Amendment
Agreement is executed without prejudice to their respective positions in the
context of the Pending Claim, and (ii) by posting collateral, Alychlo makes no
concession regarding the validity of any Pending Claim, or any liability under
any Pending Claim.
4. Miscellaneous
(a)All provisions of the Stock Escrow Agreement that arc not modified by the
present Amendment Agreement remain fully applicable without limitation or
reserve.
(b)This Amendment Agreement shall he subject to the provisions of Sections K to
18 of the Stock Purchase Agreement mutatis mutandis.
(c)For the avoidance of doubt this Amendment Agreement (and any claims or
disputes arising out of or related thereto or to the transactions contemplated
thereby or to the inducement of any party to enter therein, whether for breach
of contract, tortuous conduct, or otherwise and whether predicated cm common
law, statute or otherwise) shall in all respects be governed by and construed in
accordance with the laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any
conflict of law.' rules that might lead to the application of the laws of any
other jurisdiction.
(d)Each party irrevocably submits to the exclusive jurisdiction of (a) the
Supreme Court of the State of New York, New York County, and (b) the United
States District Court for the Southern District of New York, for the purposes of
any suit, action or other proceeding arising out of this Amendment Agreement
Each party agrees to commence any such action, suit or proceeding either in the
United States District Court for the Southern District of New York or if such
suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the Supreme Court of the State of New York, New York
County, Each party further agrees that service of any process, summons, notice,
or document by registered mail to such party's respective address set forth in
Section 9 of the Stock Escrow Agreement (as amended) shall be effective service
of process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 4. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Amendment Agreement in (J)
the Supreme Court of the Stale of New York, New York County, or (ii) the United
States District Court for the Southern District of New York, and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.
(e) In case of inconsistencies or discrepancies between the provisions of this
Amendment Agreement and those of the Stock Escrow Agreement, and save as
expressly amended in this Amendment Agreement, the provisions of the Stock
Escrow Agreement shall prevail.
(f) This Amendment Agreement may be executed in one or more counterparts, each
of which shall be deemed as original, but all of which together shall constitute
one and the same instrument.
[signature pages follow]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have executed this Amendment Agreement as
of the date set forth above.
(1)
 
ALYCHLO NV
 
 
 
 
 
 
 
By:
/s/ Marc Coucke
 
 
 
 
Name: Marc Coucke
 
 
 
Title: Managing Director/Chairman Board of Directors
 
 
 
 
 

(2)
 
PERRIGO COMPANY PLC
 
 
 
 
 
 
 
By:
/s/ Todd Kingma
 
 
 
 
Name: Todd Kingma
 
 
 
Title: EVP, General Counsel and Secretary
 
 
 
 
 

(3)
 
PERRIGO IRELAND 2 LIMITED
 
 
 
 
 
 
 
By:
/s/ Lou Cherico
 
 
 
 
Name: Lou Cherico
 
 
 
Title: Director
 
 
 
 
 

(4)
 
COMPUTERSHARE INC.
 
 
 
 
 
 
 
By:
/s/ Rose Stroud
 
 
 
 
Name: Rose Stroud
 
 
 
Title: Trust Officer
 
 
 
 
 

(5)
 
COMPUTERSHARE TRUST COMPANY, N.A.
 
 
 
 
 
 
 
By:
/s/ Rose Stroud
 
 
 
 
Name: Rose Stroud
 
 
 
Title: Trust Officer
 
 
 
 
 





1